Case: 1:17-cr-00141-MRB Doc #: 63 Filed: 06/04/20 Page: 1 of 5 PAGEID #: 109

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet |

UNITED STATES DISTRICT COURT

SOUTHERN District of OHIO

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. )
Case Number: 1:17cr141
Tyrone Browner USM Number: 77231--061

) Herb Haas, Esq./Lisa Rabanus, Esq.
) Defendant’s Attorney

THE DEFENDANT:

DX] pleaded guilty to count(s) 1 of a Superseding Information

(_] pleaded nolo contendere to count(s)

which was accepted by the court.
L] was found guilty on count(s)
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count

21 USC 841(a)(1) and Distribution and Attempted Distribution of a Controlled 8/11/2017 1

(b))(C) Substance

The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

] Count(s) 1-4 of the Indictment L] is & are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

june YU, ov

Date of Imposition of Judgment

Mihil KIM

Signature of Judge

Michael R. Barrett, United States District Judge

 

Name and Title of Judge

Y, 20 2e.

Date
Case: 1:17-cr-00141-MRB Doc #: 63 Filed: 06/04/20 Page: 2 of 5 PAGEID #: 110

AO 245B (Rev. 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page a of 5 :
DEFENDANT: Tyrone Browner

CASE NUMBER: | 1:17cr141

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

Count 1: One Hundred Twenty (120) months with credit for time served.

¥\ The court makes the following recommendations to the Bureau of Prisons:
The defendant be placed a the FMC Lexington, Fayette County, Kentucky BOP facility; the defendant be permitted to
participate in the R-DAP program; the defendant be permitted to participate in mental health treatment; the defendant
be permitted to participate in vocational/educational programs offered by the BOP.

W The defendant is remanded to the custody of the United States Marshal.

[1 The defendant shall surrender to the United States Marshal for this district:

 

CL at Ooam O pm. on
L] as notified by the United States Marshal.

CL) The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

CL before 2 p.m. on

 

L] as notified by the United States Marshal.

C] as notified by the Probation or Pretrial Services Office.

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on ; —_ _ to —
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case: 1:17-cr-00141-MRB Doc #: 63 Filed: 06/04/20 Page: 3 of 5 PAGEID #: 111

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment—Page 3.soof &
DEFENDANT: Tyrone Browner

CASE NUMBER: © 1:17cr141
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

Count I: five (5) years subject to review after three (3) years.

MANDATORY CONDITIONS

—

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

wt

C] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

4. (J You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

EJ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

CL) You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. ( You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case: 1:17-cr-00141-MRB Doc #: 63 Filed: 06/04/20 Page: 4 of 5 PAGEID #: 112

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3A — Supervised Release

 

Judgment—Page - of Ss ;
DEFENDANT: Tyrone Browner
CASE NUMBER: 1:17crl41

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change. -_—

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A USS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 
Case: 1:17-cr-00141-MRB Doc #: 63 Filed: 06/04/20 Page: 5 of 5 PAGEID #: 113

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3B — Supervised Release

Judgment—Page 5 of JS
DEFENDANT: Tyrone Browner
CASE NUMBER: 1:17cr141

ADDITIONAL SUPERVISED RELEASE TERMS

1. The defendant shall participate in vocational training, unless the defendant is employoed on a full-time basis, at the direction of his
probation officer.

2. The defendant shall participate in a program designed to help him obtain his GED.

3. The defendant shall participate in drug treatment, at the direction of his probation officer. The defendant shall pay a co-pay for
treatment not to exceed $25, based on his ability to pay, as determined by the probation officer.

4. The defendant shall participate in mental health treatment, at the direction of his probation officer. The defendant shall pay a co-pay
for treatment not to exceed $25, based on his ability to pay, as determined by the probation officer.
